DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 14tth, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 17 in the reply filed on May 24th, 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24th, 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
First processing unit in claim 1
User interface in claim 1
Second processing unit in claim 2
Data storage unit in claim 3
Network interface unit in claim 4
Control unit in claim 7
Processing unit in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first processing unit”, “user interface”, “second processing unit”, “data storage unit”, “network interface unit”, “control unit”, and “processing unit” all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structures that perform the functions in the claims and no association between the structures and the functions can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4, 6 – 9, 11 – 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quail (US 2006/0082009).
Regarding claim 1, Quail teaches a monitoring device for an injection mold (Abstract) comprising a first processing unit (ref. #80; Para. 44); a sensor interface configured such that at least one sensor is interconnected to the first processing unit during operation (Para. 45); a second processing unit (ref. #76, #78), interconnected to the first processing unit via a data bus and configured to exchange data with the first processing unit (Para. 46), and at least one user interface interconnected to the second processing unit configured to exchange information with a user (Para. 45 – 46).
Regarding claim 3, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches a data storage unit (ref. #100) is interconnected to the first processing unit configured to record data received from the first processing unit (Para. 52).
Regarding claim 4, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches a network interface unit configured to exchange data with the outside via a network connection is interconnected to the second processing unit (Para. 48).
Regarding claim 6, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches the sensor interface is configured to interconnect to a temperature sensor (Para. 40).
Regarding claim 7, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches the monitoring device comprises an interface to interconnect the monitoring device to a control unit of a mold press (Para. 40).
Regarding claim 8, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches the monitoring device comprises a first housing (ref. #52; #50) and a second housing (ref. #29; ref. #34) that is mechanically interconnectable to the first housing via at least one connector assembly (Fig. 1 – 2).
Regarding claim 9, Quail teaches the invention disclosed in claim 8, as described above. Furthermore, Quail teaches the first housing (ref. #52; #50) comprises the first processing unit (ref. #80) and the second processing unit (ref. #76, #78) (Fig. 1).
Regarding claim 11, Quail teaches the invention disclosed in claim 8, as described above. Furthermore, Quail teaches the second housing comprises at least one fastening means to fasten the second housing directly to the injection mold (Fig. 1).
Regarding claim 12, Quail teaches the invention disclosed in claim 8, as described above. Furthermore, Quail teaches the connector assembly comprises a linking sensor which indicates whether the first housing and the second housing are interconnected to each other (Para. 40).
Regarding claim 13, Quail teaches the invention disclosed in claim 8, as described above. Furthermore, Quail teaches the connector assembly comprises an interface for a temperature sensor (Para. 40).
Regarding claim 14, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches at least one sensor is interconnected directly to the first processing unit (Para. 45).
Regarding claim 17, Quail teaches the invention disclosed in claim 1, as described above. Furthermore, Quail teaches a mold comprising the monitoring device (Para. 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2006/0082009) in view of Antunes (US 2014/0046465).
Regarding claim 2, Quail teaches the invention disclosed in claim 1, as described above. However, Quail does not explicitly disclose a first or second power supply as described in the instant claim. Yet in a similar field of endeavor, Antunes teaches an apparatus for the storage and transmission of data in an injection molding apparatus (Abstract). Antunes further teaches that it is desirable to design the apparatus with a plurality of electronic components, wherein these components comprise batteries for performing conventional functions independently (Para. 73). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Quail by connecting the first processing unit to a battery power supply connecting the second processing unit to a second power supply. One would be motivated to perform this modification to optimize the efficiency of the system by performing conventional functions independently. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2006/0082009) in view of Starkey (US 2010/0320632).
Regarding claim 5, Quail teaches the invention disclosed in claim 1, as described above. However, Quail does not disclose the device comprising a GPS module or a GSM module connected to the first processing unit. Yet in a similar field of endeavor, Starkey discloses an injection molding provided with a monitoring device (Para. 11), wherein the apparatus comprises a GPS-module for the purpose of permitting location tracking of the mold (Para. 53). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Quail by designing a GPS mold interconnected to the first processing unit. One would be motivated to make this modification to permit location tracking of the mold.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2006/0082009).
Regarding claim 10, Quail teaches the invention disclosed in claim 8, as described above. Quail teaches the first housing comprising a first processing unit, but Quail does not describe the second housing comprising a second processing unit. Yet it would have been obvious to one of ordinary skill in the art to rearrange the apparatus so that the second housing comprising the second processing unit. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2006/0082009) in view of Keitel (US 2015/0014887).
Regarding claim 15, Quail teaches the invention disclosed in claim 1, as described above. Quail teaches a temperature sensor is interconnected to the monitoring device (Para. 40), however Quail does not teach a valve is connected to the monitoring device. Yet in a similar field of endeavor, Keitel discloses a hot runner system for injection molding (Para. 2), wherein this system comprises a valve gated hot runner system using movable plates and associated method for injection molding using such plates (Para. 2). Keitel further comprises a valve that is interconnected to a monitoring device, wherein the valve is interconnected to the actuator of a needle of a needle valve arranged in the injection mold to be monitored (Para. 14; Para. 24). It would have been obvious to one of ordinary skill in the art at the time to design the apparatus so that a valve attached to an actuator is interconnected to the monitoring device, as Keitel discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quail (US 2006/0082009) in view of Werfeli (US 2004/0076702).
Regarding claim 16, Quail teaches the invention disclosed in claim 1, as described above. However, Quail does not disclose a safety device as described in the instant claim. Yet in a similar field of endeavor, Werfeli teaches a device for controlling and regulating an injection molding system (Abstract). This system further comprises a safety device comprising a processing unit interconnected to a temperature sensor arranged in an area of a nozzle tip of a hot runner nozzle (Para. 18) and at least one valve interconnected to an actuator of a needle of the hot runner nozzle (Para. 27) configured to prevent harmful movement of the actuator by the processing unit as long as the temperature measured by the temperature sensor is below a preset temperature (Para. 24 – 26). It would have ben obvious to one of ordinary skill in the art at the time to modify the invention of Quail by including a safety device as described in the instant claim as taught by Werfeli. One would be motivated to make this modification to allow a self-control of the entire control/regulation system (Werfeli – Para. 18). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743